
	

113 HR 1914 IH: Preventing Victims of Stalking Act of 2013
U.S. House of Representatives
2013-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1914
		IN THE HOUSE OF REPRESENTATIVES
		
			May 9, 2013
			Ms. Hahn introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To ban guns for persons who have been convicted of
		  stalking or who are subject to a court order restraining the person from
		  stalking.
	
	
		1.Short titleThis Act may be cited as the
			 Preventing Victims of Stalking Act of
			 2013.
		2.Prohibitions
			(a)Sales or other
			 dispositions of firearms or ammunitionSection 922(d) of title 18, United States
			 Code, is amended in the 1st sentence, by striking paragraphs (8) and (9) and
			 inserting the following:
				
					(8)is subject to a court order that restrains
				the person from harassing, stalking, or threatening an individual or engaging
				in other conduct that would place an individual in reasonable fear of bodily
				injury, except that this paragraph shall only apply to a court order
				that—
						(A)was issued after a
				hearing of which the person received actual notice, and at which the person had
				the opportunity to participate; and
						(B)(i)includes a finding that
				the person represents a credible threat to the physical safety of the
				individual; or
							(ii)by its terms explicitly prohibits
				the use, attempted use, or threatened use of physical force against the
				individual that would reasonably be expected to cause bodily injury; or
							(9)has been convicted
				in any court of a misdemeanor crime of domestic violence or of stalking (as
				defined under State
				law).
					.
			(b)Possession,
			 etc., of firearms or ammunitionSection 922(g) of such title is
			 amended by striking paragraphs (8) and (9) and inserting the following::
				
					(8)who is subject to a court order
				that—
						(A)was issued after a
				hearing of which the person received actual notice, and at which the person had
				an opportunity to participate;
						(B)restrains the
				person from harassing, stalking, or threatening an individual or engaging in
				other conduct that would place an individual in reasonable fear of bodily
				injury; and
						(C)(i)includes a finding that
				the person represents a credible threat to the physical safety of the
				individual; or
							(ii)by its terms explicitly prohibits
				the use, attempted use, or threatened use of physical force against the
				individual that would reasonably be expected to cause bodily injury; or
							(9)who has been
				convicted in any court of a misdemeanor crime of domestic violence or of
				stalking (as defined under State
				law),
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to conduct
			 engaged after the 90-day period that begins with the date of the enactment of
			 this Act.
			
